                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                                 Case No. 08-cr-134-PP

             Plaintiff,

v.

JOHNNY HAYES,

            Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL (DKT.
       NO. 148) AND MOTION TO REDUCE SENTENCE PURSUANT TO
                      AMENDMENT 591 (DKT. NO. 149)
______________________________________________________________________________

      On February 24, 2009, Judge Rudolph T. Randa sentenced the

defendant to serve 240 months in prison. Dkt. Nos. 55, 56. Judge Randa since

has passed away, and on May 18, 2017, the case was re-assigned to Judge

Pepper.

      On August 9, 2019, the court received a letter from the defendant. Dkt.

No. 148. The defendant asked whether the ruling in United States v. Davis, 139

S. Ct. 2319 (2019) had any affect on his conviction for violating 18 U.S.C.

§924(c). He also asked the court to appoint him a lawyer. Id. Somehow this

letter fell through the cracks, and the court did not see it until recently, when it

received another motion from the defendant. The court regrets this error.

      The court cannot advise the defendant whether the Davis decision

impacts his conviction, and it is premature for the court to appoint the

defendant a lawyer. The court will deny without prejudice the defendant’s


                                         1

          Case 2:08-cr-00134-PP Filed 05/15/20 Page 1 of 4 Document 154
request for the court to appoint him a lawyer. If the defendant believes that the

Davis decision makes his conviction or sentence unlawful, the appropriate

thing for him to do is to file a motion to vacate, set aside or correct his sentence

under 28 U.S.C. §2255. At that time, he can renew his motion asking the court

to appoint him a lawyer. The court will decide at that time whether it is

necessary to appoint a lawyer, after reviewing the defendant’s §2255 motion.

      More recently, the court received from the defendant a motion asking the

court to reduce his sentence under 18 U.S.C. §3582(c)(2). Dkt. No. 149. That

statute says that a court cannot modify a term of imprisonment once it has

been imposed except in the case of a defendant “who has been sentenced to a

term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . .” The defendant argues that

Amendment 591 altered his guideline range. Dkt. No. 149 at 2.

      Amendment 591 1 went into effect on November 1, 2000. U.S.S.G.

Appendix C, Amendment 591, available at


1
 Amendment 591 struck the old subsection (a) of §1B1.1 Application
Instructions, and replaced it with the following language: “(a) Determine,
pursuant to §1B1.2 (Applicable Guidelines), the offense guideline section from
Chapter Two (Offense Conduct) applicable to the offense of conviction. See
§1B1.2.” Appendix C explains that the reason for this amendment to resolve a
conflict between the circuits about whether the enhanced penalties in §2D1.2
Drug Offenses Occurring Near Protected Locations or Involving Underage or
Pregnant Individuals applied only in cases where the defendant was convicted
of an offense referenced in that guideline, or whether it also applied in cases
where the defendant’s relevant conduct included a drug sale that happened
near a protected location or involved and underaged or pregnant person. The
amendment clarified that for the enhanced penalties in §2D1.2 to apply, the
defendant had to be convicted of an offense referenced in that guideline, and
not just have been involved in conduct described by the guideline.

                                         2

        Case 2:08-cr-00134-PP Filed 05/15/20 Page 2 of 4 Document 154
https://www.ussc.gov/guidelines/amendment/591. By the time Judge Randa

sentenced the defendant, Amendment 591 had been in effect for almost eight

and a half years. As the government and probation point out, Amendment 591

did not “subsequently” alter the defendant’s guideline range, because it already

was in effect when Judge Randa sentenced the defendant. So the defendant is

not entitled to a sentence reduction under §3582(c)(2), because his guideline

range has not “subsequently been lowered by the Sentencing Commission.”

      The minutes from the sentencing hearing indicate that the defendant did

object to the Presentence Investigation Report’s calculation of his guideline

range, but not based on Amendment 591 or U.S.S.G. §1B1(a). Dkt. No. 55 at 3.

Instead, he objected that while the parties agreed in the plea agreement that

the defendant should receive a five-level enhancement for brandishing a gun

during the bank robbery, the PSR recommended a six-level increase for using a

gun during the bank robbery. The government confirmed that it had agreed to

a five-level enhancement, and Judge Randa sustained the defendant’s objection

and applied only the five-level enhancement. Id. If the defendant believed that

Judge Randa misapplied the guidelines in some other way, he could have

raised that at sentencing, or in his appeal. He did not—in fact, the Seventh

Circuit noted in its decision that on appeal, the defendant did not challenge his

plea, conviction or the sentencing guidelines calculations. Dkt. No. 107 at 4.

      The court does not have the authority to reduce the defendant’s sentence

under §3582(c)(2) because the Sentencing Commission did not subsequently




                                        3

        Case 2:08-cr-00134-PP Filed 05/15/20 Page 3 of 4 Document 154
lower his guideline range, and because he did not raise the issue he raises now

either at his sentencing or on appeal.

      The court DENIES WITHOUT PREJUDICE the defendant’s motion to

appoint counsel. Dkt. No. 148.

      The court DENIES the defendant’s motion to reduce sentence pursuant

to Amendment 591. Dkt. No. 149.

      Dated in Milwaukee, Wisconsin this 15th day of May, 2020.

                                     BY THE COURT:



                                     ___________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                         4

        Case 2:08-cr-00134-PP Filed 05/15/20 Page 4 of 4 Document 154
